PER CURIAM.
Appellant, Lois M. Seevers, seeks review of the trial court’s Supplemental Final Judgment of Attorney’s Fees and Costs and raises several arguments on appeal, only one of which has merit. Because we agree with Appellant that the trial court’s judgment failed to take into account Appellee’s attorneys’ concession that 5.25 hours should be deducted from the amount claimed, we reverse the judgment and remand with instructions that the trial court enter an amended judgment deducting $2,375 from the attorney’s fee award.
REVERSED and REMANDED with instructions.